Citation Nr: 0400600	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether E.N.R. is the veteran's legal spouse for purposes of 
entitlement to Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
January 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 determination from the Manila, Philippines, 
VA Regional Office (RO) that E.N.R. was not the veteran's 
legal spouse for purposes of entitlement to VA benefits.  


FINDINGS OF FACT

1.  The veteran legally married P.C. in Maryland in August 
1970.  

2.  The veteran has not shown that his marriage to P.C. was 
legally void or annulled or that it legally ended in death or 
divorce.  

3.  The veteran was still legally married to P.C. when he 
purported to marry E.N.R. in the Philippines in March 1978 
just six years after his last contact with P.C. in 1972.  


CONCLUSION OF LAW

P.C. is the veteran's legal spouse; therefore, E.N.R. is not 
his legal spouse for purposes of entitlement to VA benefits.  
38 U.S.C.A. §§ 103(c), 5107(a) (West 2002); 38 C.F.R. 3.1(j), 
3.50, 3.205, 3.206, 3.207, 3.211, 3.212 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to December 1972 and May 1973 formal applications 
and subsequent lay statements, the veteran met and began a 
common-law relationship with P.C. in 1969.  They were both 
single adults when they legally married in Maryland in August 
1970.  The veteran claimed that he last saw P.C. when he 
shipped out to the Philippines in October 1970 and that they 
kept in touch by sporadic correspondence until 1972.  The 
veteran claimed that he had not seen P.C. or known of her 
whereabouts since 1972.  In November 1975, the veteran 
conceded that he was still legally married to P.C. and that 
an official marriage certificate was in P.C.'s possession.  
In April 1978, the veteran asserted that P.C. had filed for 
divorce in Maryland in 1972 and that he had every reason to 
believe that he was free of legal impediments to marrying 
E.N.R. in the Philippines in March 1978.  In September 1978 
and November 2000 statements, the veteran claimed that, even 
if there was no official divorce decree on file in Maryland, 
seven years had passed since he last saw P.C. in 1972 and 
that, under Philippine law, he could safely presume that P.C. 
was dead.  

In July 2001, the RO received a March 1978 joint affidavit 
from the veteran and E.N.R. and a March 1978 affidavit from 
the minister who had performed the March 1978 marriage 
ceremony in the Philippines.  According to the March 1978 
joint affidavit, the veteran and E.N.R. claimed that they 
were lawfully married in March 1978.  According to the other 
affidavit, the minister claimed that he had taken steps to 
ascertain the ages and other qualifications of the 
contracting parties and found no legal impediment to a 
marriage between the veteran and E.N.R.  

A May 2001 rating decision granted the veteran entitlement to 
a nonservice-connected pension.  At that point, determination 
of P.C. or E.N.R. as the veteran's legal spouse became 
especially important for purposes of entitlement to VA 
benefits for the veteran's dependents.  

The veteran's July 2001 declaration vaguely asserted that his 
marriage to P.C. had ended by "separation for 30 years."  
In September 2001 and June 2002 lay statements, the veteran 
finally admitted that he had not filed for divorce in the 
United States or Philippines and that, as far as he knew, 
neither had P.C.  


Fulfillment of VA's duty to assist and inform the veteran

The VA fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The RO obtained the available documents regarding the 
veteran's marital status, and the veteran's February 2003 
substantive appeal declined the opportunity for a hearing 
before the Board.  

The VA also fulfilled it duty to inform the veteran in the 
development of the claim in accordance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, which evidence the VA 
will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO's March 1978, May 1978, June 2001, March 2002, May 
2002, and August 2002 notice letters informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran of the documents that it 
had obtained that verified his continuing marriage to P.C. 
and informed him that it was ultimately his responsibility to 
obtain any evidence needed to support his claim of valid 
marriage to E.N.R.  

In particular, the RO's March 1978 notice letter told the 
veteran that he needed to provide a final court decree of 
divorce from P.C., signed and sealed by a Clerk of Court.  
The RO's May 1978 notice letter told the veteran where to 
write to obtain a copy of a Maryland divorce decree and told 
him that he could also secure a copy from the Clerk of the 
Circuit Court in the Maryland county where the divorce was 
granted.  The RO's June 2001 letter told the veteran that 
before the VA could pay additional benefits for his spouse 
and children, he needed to provide a copy of the divorce 
degree showing that his marriage to P.C. had legally ended.  
The RO's March 2002 letter told the veteran of the evidence 
needed to establish a presumption of P.C.'s death or to show 
that he divorced P.C.  The RO's March 2002 letter cited 
specific documents filed since August 1976 and pointed out 
discrepancies in his alleged dates of separation and divorce 
from P.C.  The RO's May 2002 letter told the veteran that in 
all jurisdictions in the United States and in most other 
places in the world, a marriage could not be contracted if 
either party was already married.  If either party was 
married previously, the current marriage could not be 
established unless the prior marriage was terminated by 
death, divorce, or annulment, or the prior marriage was 
determined to have been void under the law.  

The RO's March 1978 and March 2002 notice letters technically 
informed the veteran that he had 60 days in which to respond, 
but in the 25 years since March 1978 and the year and nine 
months since March 2002, the veteran has continued to present 
evidence and statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after the dates of the 
March 1978 and March 2002 notice letters would still be 
considered.  The veteran's February 2003 substantive appeal 
asserted that he had nothing more to furnish.  Therefore, the 
VA has allowed the veteran the appropriate response time as 
mandated in Paralyzed Veterans of America, 345 F.3d at 1348.  

In summary, the VA has fulfilled its duty to assist and 
inform the veteran.  He was informed of new and applicable 
laws and regulations and of the evidence needed to 
substantiate the claim.  He was told which party was 
responsible for obtaining the evidence and provided ample 
opportunity to present such evidence.  The VA has obtained 
the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The VA has fulfilled 
its duty to assist and inform the veteran in the development 
of the claim.  


Whether E.N.R. is the veteran's legal spouse for purposes of
entitlement to VA benefits

The veteran has presented credible evidence that he entered 
into a valid marriage to P.C. in Maryland in August 1970, in 
accordance with the laws of Maryland.  In determining whether 
or not a person is or was the spouse of a veteran, their 
marriage shall be proven as valid for the purposes of all 
laws administered by the VA according to the law of the place 
where the parties resided at the time of the marriage, which 
is Maryland, or the law of the place where the parties 
resided when the right to benefits accrued, which is the 
Philippines.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In accordance with the laws of Maryland, the veteran and P.C. 
were single adults when they met and began a common-law 
relationship in Maryland in 1969 and legally married in 
Maryland in August 1970.  The veteran also lived continuously 
with P.C. in Maryland from 1969 until he shipped out to the 
Philippines in October 1970.  While stationed in the 
Philippines and still married to P.C., he sporadically 
corresponded with P.C. at a Maryland address until about 
1972, when they stopped writing.  

The veteran's statements, including one in 1975, prove that a 
valid marriage occurred between him and P.C. in Maryland in 
August 1970.  Proof of marriage may be established by any 
secondary evidence, such as the veteran's statements, which 
reasonably supports a belief by the adjudicating activity 
that a valid marriage actually occurred.  38 C.F.R. 
§ 3.205(a).  

Certainly, the claims folder holds no evidence to show that 
the August 1970 marriage was void or annulled.  Proof that a 
marriage was void should consist of a certified statement 
from the claimant setting forth the circumstances that 
rendered the marriage void, together with such other evidence 
as may be required for a determination.  38 C.F.R. 
§ 3.207(a).  Proof that a marriage has been annulled should 
consist of a copy or abstract of the decree of annulment.  
38 C.F.R. § 3.207(b).  The veteran has already admitted that 
the August 1970 marriage to P.C. was valid when it occurred, 
and he has provided no decree of annulment.  

Similarly, the veteran has not shown that the August 1970 
marriage to P.C. ended in divorce.  While asserting that P.C. 
filed for divorce in Maryland and that a divorce decree was 
final before March 1978, the veteran provided inconsistent 
information about the date of the purported final divorce.  
At various times, he claimed that a divorce was final in 
January 1972, January 1973, or just some unknown time before 
March 1978.  Because the veteran provided conflicting data, 
the VA exercised its right to require him to present a 
certified copy or certificate abstract of a divorce decree.  
38 C.F.R. §§ 3.205(b), 3.206.  He produced no such evidence 
and eventually admitted that he had never been divorced from 
P.C. and that he had never even initiated divorce proceedings 
in Maryland or anywhere else.  

As a last ditch effort in July 2001, the veteran asserted 
that his marriage to P.C. had ended by separation from each 
other for over thirty years and lack of knowledge as to her 
whereabouts since 1972.  He claimed that because P.C. had 
been absent from his life for over seven years, Philippine 
law gave him the right to presume her legally dead in March 
1978, when he purported to marry E.N.R.  If evidence 
satisfactory to the VA is submitted establishing the 
continued and unexplained absence of any individual from that 
individual's home and family for seven or more years, and 
establishing that after diligent search no evidence of that 
individual's existence after the date of disappearance has 
been found or received, the death of such individual as of 
the date of the expiration of such period shall be considered 
as sufficiently proved.  38 U.S.C.A. § 108(b); 3.212(a); also 
see Articles 390 and 391 of the Civil Code of the 
Philippines.  

Ironically, the veteran cannot show that seven years passed 
between his last contact with P.C. in 1972 and his purported 
marriage to E.N.R., just six years later in March 1978.  Nor 
has he presented any evidence to show that the August 1970 
marriage to P.C. ended by death.  Death should be established 
by a copy of a public record of the State or community where 
death occurred, a copy of a coroner's report, a death 
certificate or other report signed by a medical officer; or 
affidavits of persons who have personal knowledge of the fact 
of death, setting forth all the facts and circumstances 
concerning the death, place, date, time, and cause thereof.  
See 38 C.F.R. § 3.211.  The veteran provided no death 
certificate, coroner's report, and no affidavits of 
eyewitnesses to P.C.'s death.  Therefore, the VA will not 
presume that P.C. is dead.  

In conclusion, the August 1970 marriage between the veteran 
and P.C. was valid and continued to the present time, and the 
veteran has not proven that it was void or annulled or 
terminated by death or divorce.  Therefore, P.C. is the 
veteran's legal spouse.  The weight of the evidence is 
against the veteran's claim for recognition of E.N.R. as his 
legal spouse for purposes of entitlement to VA benefits.  
When the weight of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102(2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

P.C. is the veteran's legal spouse; therefore, E.N.R. is not 
the veteran's legal spouse for purposes of entitlement to VA 
benefits.  



	                        
____________________________________________
	WARREN R. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



